IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Hassan Ford, Jr.,                       :
                    Petitioner          :
                                        :
             v.                         :   No. 583 C.D. 2019
                                        :
Pennsylvania Board of Probation and     :
Parole,                                 :
                 Respondent             :


                                CORRECTING ORDER

             AND NOW, this 19th day of February, 2020, in the opinion in the
above-captioned matter, filed on February 18, 2020, page 1, paragraph 2, line 4, is
corrected to read as follows:

              “He was sentenced to incarceration for a term of one
             year, …”



                                    _____________________________________
                                    MARY HANNAH LEAVITT, President Judge